Citation Nr: 1241040	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-39 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for vertigo. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, October 2008, and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing at the RO.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial increased rating for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee disability, diagnosed as degenerative joint disease status post total right knee replacement, is not etiologically related to active duty service or a service-connected disease or injury.

2.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  

CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee status post total right knee replacement was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that service connection is warranted for a right knee disability as it was incurred during active duty service.  The Veteran testified during the September 2012 videoconference hearing that he injured his right knee in May 1953 while performing calisthenics.  In the alternative, the Veteran contends that service connection is warranted on a secondary basis due to service-connected vertigo.  Although the Veteran denied a link between the two disabilities during the September 2012 hearing, in a December 2004 statement, he reported injuring his knee during a dizzy spell associated with vertigo.  

The Board will first address the Veteran's contentions regarding service connection on a direct basis.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2012). 

The record clearly establishes the presence of a current disability.  Treatment records from the Houston VA Medical Center (VAMC) show that the Veteran was diagnosed with degenerative joint disease of the right knee in June 2004 and fractured his right tibia in November 2004.  He also underwent a total right knee replacement in April 2008 and has continued to complain of right knee pain throughout the claims period.  Thus, a current right knee disability is demonstrated.  

Service records are negative for evidence of a right knee disability and the Veteran's lower extremities were normal at the February 1956 separation examination.  The Veteran testified that he incurred a right knee injury during active duty.  While service records do not document such an injury, the Veteran is competent to report that it occurred.  Resolving reasonable doubt in his favor, the Board finds that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service records do not indicate such a link.  No chronic conditions were noted during service and the Veteran's legs were normal at the February 1956 separation examination.  There is also no evidence of right knee arthritis within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest objective evidence of complaints related to the right knee dates from January 2003, more than 45 years after discharge, when the Veteran complained of knee pain at the VAMC.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's right knee degenerative joint disease was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has reported a continuity of symptoms since service.  The history he has provided is to the effect that he injured his right knee during service and has continued to experience pain and other symptoms such as instability since that time.  Lay statements from various friends and family received in March 2006 and September 2012 also note that the Veteran has a long history of complaints related to his right knee.  Lay statements, such as those made by the Veteran and his friends, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  While he has reported the onset of right knee pain during service, service records do not document any injuries to the knee or leg.  In addition, his lower extremities were normal upon physical examination at separation in February 1956.  While the Veteran has also reported that he received treatment for a right knee condition soon after his discharge from service, he has never identified this physician with enough specificity to allow for VA to obtain records of the claimed treatment.  There is also no objective evidence of right knee pain until January 2003, many decades after the Veteran's discharge from service, when he complained of right knee pain at the VAMC.  The Veteran has never reported a history of an in-service knee injury while receiving treatment from VA health care providers, and in February 2003 he provided only a six month history of right knee pain.  At that time, the Veteran also denied experiencing any antecedent trauma of the knee.  This history, provided in the context of contemporaneous medical treatment, is inconsistent with the history provided by the Veteran and his friends and family for compensation purposes.  
The Board finds that the lay statements and history made for compensation purposes almost 50 years after the Veteran's separation from active duty are not credible in light of their inconsistencies with the objective record and the complete absence of complaints or treatment for decades after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible). 

The Board also finds that there is no probative medical evidence in support of the claim for direct service connection.  In October 2008 and November 2008, the Veteran submitted statements from his VA physicians providing medical opinions linking his right knee disability to service.  The October 2008 statement, from a VA staff physician, noted that the Veteran had provided a history of knee injuries during service in 1953 and 1954 with continuing problems leading to a total right knee replacement in April 2008.  The VA physician found that if the Veteran's reported history was accurate, it was as likely as not that his chronic right knee problems were related to service.  Similarly, a November 2008 opinion from the Veteran's orthopedist was based on the Veteran's reports of in-service injury to the right knee.  These medical opinions are based solely on the Veteran's self-reported history and do not reflect consideration of the service treatment records or other evidence in the claims folder.  The failure to consider this evidence is significant given the negative service treatment records and the reports that symptoms were first noted in January 2003.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  The failure to consider this evidence renders the opinion of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background).  As the October 2008 and November 2008 medical opinion are based on an inaccurate premise and contain no objective basis for the stated conclusions, they are of no probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the testimony of the Veteran connecting his current right knee disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of knee pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Additionally, the Board has found that the Veteran's statements regarding the onset of his knee pain are not credible.  The Board therefore finds that the service connection for a right knee disability as directly due to service is denied.

The Board will now turn to the Veteran's contentions regarding service connection on a secondary basis.  The Veteran reported in a December 2004 statement that he injured his right knee during a dizzy spell due to his service-connected vertigo.  Service connection is provided for a disability which is proximately due, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  VA treatment records show that the Veteran received treatment for knee injuries on several occasions.  In February 2003, he was diagnosed with a right meniscal tear and in June 2004 he reported injuring his knee while stepping off a boat.  In November 2004, he reported another right knee injury occurring three weeks prior.  

There is no competent medical evidence in support of the Veteran's claim for secondary service connection.  None of the Veteran's physicians have related the Veteran's knee disability to his service-connected vertigo and he has not submitted any other evidence in support of service connection on a secondary basis.  While the Veteran argued in a December 2004 statement that his knee disability was the result of a vertigo spell, during the September 2012 hearing he specifically testified that he did not think his dizziness had anything to do with his knee problem.  The Veteran's testimony also referenced a right knee injury that occurred in June 2004 when he stepped off a boat, and he noted that at that time his knee just gave away without any dizziness.  These recent statements clearly deny the presence of a link between the Veteran's right knee disability and service-connected vertigo.  Without competent lay or medical evidence in support of the claim for secondary service connection, the claim must be denied.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 45 years after his separation from active duty.  In addition, there is no probative medical evidence that the Veteran's right knee disability is related to his military service or a service-connected disability.  The Board has considered the lay statements in support of the claim, including the Veteran's reports of a continuity of symptoms, but has determined that these statements are not credible.  In addition, the Veteran recently testified that he did not believe his right knee condition was related to his service-connected vertigo.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and service or a service-connected disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

TDIU Claim

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for vertigo associated with tinnitus, rated as 30 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, also rated as 10 percent disabling.  His combined evaluation for compensation is 40 percent.  Therefore, the Veteran does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a) (2012).  

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2012). 

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work. 

In this case, although the record contains some evidence that the Veteran is currently unemployable, it does not establish that his inability to maintain gainful employment is due solely to service-connected disabilities.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 

The Veteran contends that he is unemployable due to service-connected vertigo.  He testified during the September 2012 hearing that he worked as a trucker in the past, but lost his commercial driver's license due to impairment caused by service-connected vertigo.  The Veteran has not provided VA with any specific information regarding his educational or industrial background, other than statements reporting that he previously worked as a truck driver.  The record also does not contain any evidence from his employer indicating the reason why the Veteran stopped working.  

The evidence the Veteran has provided in support of the claim consists of a February 2011 statement from a private physician noting that the Veteran was unemployable due to multiple health problems, including vertigo and knee pain.  Although this statement does provide evidence of unemployability the Board finds that it does not support the contention that the Veteran is unemployable due solely to service-connected disabilities.  The private physician is vague regarding the actual disabilities responsible for the Veteran's unemployability, and only specifically references vertigo and knee pain.  While the Veteran is service-connected for vertigo, as discussed above, the Board has determined that service connection is not warranted for a right knee disability.  Furthermore, the Veteran has been diagnosed with several serious nonservice-connected disabilities such as residuals of a fracture to the lumbar spine (for which he receives benefits from the Social Security Administration (SSA)) and depression.  There is also some evidence weighing against a finding of unemployability.  In March 2010, a VA contract examiner determined that the Veteran's disabilities resulted in decreased weight-bearing and lifting ability as well as difficulty with sedentary activity.  However, a finding of unemployability was not made.  

In a November 2011 statement, the Veteran reported that he had been unable to work since 1994 when he began to experience vertigo.  The statement also stressed his age; the Veteran noted that nobody was interested in hiring a 65 year old at the time he lost his job.  He also stated that he was now 79 and employers were not interested in hiring him.  In determining whether TDIU is warranted, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  In other words, VA may not consider the Veteran's nonservice-connected disabilities or age in adjudicating the TDIU claim.  In this case, the evidence does not establish that the Veteran is unemployable due solely to service-connected disabilities.  Instead, the medical and lay evidence of unemployability links this finding to several nonservice-connected disabilities and, according to the Veteran's own statements, his age.  The Board, therefore, finds that the preponderance of the evidence is against a finding of TDIU.  38 C.F.R. §§ 3.341, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in February 2006 and January 2010 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the service connection claim in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2012).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2012).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Although the Veteran has reported undergoing treatment for a right knee injury during service, available service treatment records do not indicate any such treatment.  In May 2010, VA contacted the National Personnel Records Center (NPRC) in an attempt to search for other in-service clinical records to verify the Veteran's reports.  A December 2010 response from the NPRC indicated that a search was not possible without further details to include the name of the treating facility. The Veteran was requested to provide this information twice in letters dated in December 2009 and November 2011.  In December 2009 and January 2010 responses, the Veteran stated that he had no other evidence to submit and did not provide any of the requested details regarding his claimed in-service treatment.  The Board finds that VA has made reasonable efforts to obtain records of the Veteran's in-service treatment and without additional details from the Veteran, such records are not available.  

The record also indicates that the Veteran is in receipt of benefits from the SSA.  In January 2012, VA received a communication from the SSA indicating that no records pertaining to the Veteran were available.  In any event, the Veteran testified during the September 2012 hearing that he received SSA benefits due to a nonservice-connected low back disability.  Therefore, records from the SSA are not relevant to the Veteran's current claims for service connection for a right knee disability and TDIU.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran also testified in September 2012 that he received treatment for his right knee pain within a year from his separation from service.  He did not identify the physician who provided this treatment, nor has he ever indicated that there are additional records that VA could obtain to support his claim.  In November 2007, the Veteran provided VA with a list of health care providers who have treated his claimed disabilities, but none of these were identified as treating his knee soon after his separation from active duty.  VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Veteran has not provided necessary information to allow for VA to request any further records of private treatment and it is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claim.  Any failure to develop this claim rests with the Veteran himself.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was provided a VA examination in response to his claim for TDIU in March 2010.  The Board acknowledges that the Veteran has not been afforded a VA medical opinion in response to his claim for service connection for a right knee disability, but has determined that no such opinion is required.  In support of his claim, the Veteran has reported a continuity of symptomatology since active service.  While these reports are considered competent, the Board has determined that they are not credible.  Therefore, they cannot serve to trigger VA's duty to provide an examination or medical opinion.  See Buchanan, supra.  Similarly, the Veteran has provided two medical opinions from VA physicians in favor of his claim.  However, these opinions were based solely on the Veteran's reported history, a history the Board has found not credible.  As discussed above, the VA opinions are therefore of no probative value.  Thus, there is no competent evidence indicating an association between the Veteran's current right knee disability and service.  In addition, even if the Board were to remand the case to allow for a medical opinion, given the complete absence of treatment in the Veteran's service records and for more than 45 years after his discharge from service, such an opinion would be based solely on the Veteran's self-reported history-a history that is not credible.  The Board therefore finds that a VA medical opinion is not required by the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to TDIU is denied.


REMAND

In October 2008, the Veteran filed a notice of disagreement with an October 2008  rating decision assigning an initial 10 percent evaluation for service-connected vertigo.  Although an increased 30 percent evaluation was later assigned in an October 2009 rating decision effective from the date of service connection, this does not constitute a complete grant of the benefit on appeal.  The 30 percent rating is the maximum evaluation under Diagnostic Code 6204 for peripheral vestibular disorders, but a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  There are other diagnostic codes relevant to the Veteran's claim and a possibility of increased compensation based on an extra-schedular rating.  Therefore, the appeal for an initial increased rating for vertigo remains in contention, and a remand is required for the issuance of a statement of the case (SOC) on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue a SOC to the Veteran and his representative on the issue of entitlement to an initial rating in excess of 30 percent for vertigo.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


